*496OPINION AND ORDER
David A. Schechter, KB A No. 61850, whose bar roster address is 7801 Crown Top Road, Louisville, KY 40241, moves this Court to grant his application to be restored to the practice of law. We so grant and enter an Order conditionally restoring Mr. Schechter as a licensed attorney in the Commonwealth of Kentucky.
Mr. Schechter was admitted to the Kentucky Bar on April 25, 1972. He was suspended from the practice of law for violating SCR 3.130 — SCR 8.3(b). Mr. Schechter’s suspension stemmed from his plea of guilty in September 1997 to the violation of federal wiretapping laws. Specifically, Mr. Schechter admitted that he surreptitiously installed wiretapping devices on an employee’s telephone in order to overhear her conversations. When the Inquiry Commission charged Mr. Schechter with a violation of the Supreme Court Rules in October 2002, Mr. Schechter admitted that his conviction constituted unethical conduct in violation of the rules and requested that this Court suspend him from the practice of law for two years. On April 24, 2003, this Court granted Mr. Schechter’s motion and suspended him from the practice of law for a period of two years.
On June 28, 2005, Mr. Schechter filed an application for reinstatement pursuant to SCR 3.510(3). Mr. Schechter acknowledged being diagnosed with and treated for bipolar disorder, which he claims contributed to the episode of misconduct which led to his suspension. Mr. Schechter has not practiced law during the period of his suspension, and at the time this matter was considered by the Board of Governors, there were no pending complaints, charge files, or Client Security Fund claims pending against Mr. Schechter. Upon investigation, the Character and Fitness Committee concluded that Mr. Schechter possessed the requisite character, fitness, and moral qualifications for readmission to the practice of law in Kentucky.
By a vote of fifteen to zero (15-0), the Board of Governors unanimously recommended approval of Mr. Scheehter’s application for reinstatement to the practice of law in Kentucky upon the following conditions: (1) that Mr. Schechter continue his treatment for bipolar disorder; and (2) that Mr. Schechter abide by a supervision agreement entered into on August 15, 2006, with the Kentucky Lawyer’s Assistance Program (KYLAP) to monitor his treatment for a period of two (2) years.
Mr. Schechter has satisfied his CLE course requirements through the end of the educational year ending June 30, 2006. He has also paid the required filing fee and outstanding bar dues.
Upon the foregoing facts, we find no impediments to the conditional restoration of Mr. Schechter to the practice of law. Therefore, it is ORDERED that:
1. David A. Schechter, KBA No. 61850, is hereby restored to the practice of law in *497the Commonwealth of Kentucky with the following conditions: (1) that he continue his treatment for bipolar disorder; (2) that he abide by and adhere to the letter and the spirit of the conditions set forth in the two-year Supervisory Agreement entered into with KYLAP and executed on August 15, 2006; and (3) that he sign authorizations allowing the Office of Bar Counsel, the Office of Bar Admissions, and the Court to review any records pertaining to him which are held by KYLAP, mental or medical health professionals, social workers, and any other treatment professionals.
2. The Director of KYLAP shall file quarterly reports with the Disciplinary Clerk of the Kentucky Bar Association for distribution to the Office of Bar Admissions and the Office of Bar Counsel stating whether Mr. Schechter is complying with the terms and conditions of this reinstatement. If at any time the KYLAP Director becomes aware that Mr. Schechter has violated any of the terms of this order or the above referenced Supervision Agreement, he or she shall immediately file a notice of such violations with the Disciplinary Clerk of the Kentucky Bar Association for distribution to the Office of Bar Admissions, the Office of Bar Counsel, and Mr. Schechter.
3. In accordance with SCR 3.450, Respondent is directed to pay all costs associated with these proceedings in the amount of $696.38 for which execution may issue from this Court upon finality of this Order.
All concur.
ENTERED: September 21, 2006.
/s/ Joseph E. Lambert Chief Justice